 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   UNITED STATES OF AMERICA,

 9                               Plaintiff,                 CASE NO. 19-146 JCC

10           v.                                             ORDER DENYING MOTION TO
                                                            REOPEN OR RECONSIDER
11   MARIE CHRISTINE FANYO-PATCHOU,                         DETENTION

12                               Defendant.

13          The Court DENIES defendant’s motion to reopen or reconsider detention. Dkt. 80.

14   Defendant seeks reconsideration arguing a friend has signed a lease for a Seattle apartment in

15   which defendant may reside. However, as the Court found in its order of detention, defendant is

16   from Cameroon and charged with interstate stalking. She was initially arrested on the east coast

17   and told the pretrial office there that her boyfriend is a “Mr. Smith.” When she was interviewed

18   here in Seattle, she told the pretrial office her boyfriend is Mr. Epps and asked to be released to

19   live in Washington D.C. Mr. Epps apparently is willing to sign a lease for a Seattle Apartment.

20          However, defendant’s ties to the community are weak. Defendant has been in the country

21   for two years, lived in Maryland for less than a year and Washington D.C. for less than 4 months.

22   She has no family ties in this country as her family resides in Cameroon. Given defendants lack

23   of ties to any community, short length of time in the country and ties to Cameroon, she presents a



     ORDER DENYING MOTION TO REOPEN
     OR RECONSIDER DETENTION - 1
 1   serious risk of flight. The availability of an apartment does not alter these risk factors. The

 2   government also proffered defendant was a primary instigator in the alleged offense which

 3   placed the alleged victim in jeopardy for his safety and that defendant is also a danger to

 4   community. The Court thus ORDERS defendant’s motion to reconsider or reopen is DENIED.

 5          DATED this 1st day of October, 2019.

 6

 7                                                                  A
                                                            BRIAN A. TSUCHIDA
 8                                                          United States Magistrate Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



     ORDER DENYING MOTION TO REOPEN
     OR RECONSIDER DETENTION - 2
